
	
		I
		111th CONGRESS
		2d Session
		H. R. 5925
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Attorney General to make grants to
		  States, units of local government, Indian tribes, and other entities for
		  prescription drug disposal units and for prescription drug abuse
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Prescription Drug Disposal and
			 Education Act.
		2.Prescription Drug
			 Disposal
			(a)Delivery of
			 controlled substances by ultimate users for disposal
				(1)Regulatory
			 authoritySection 302 of the Controlled Substances Act (21 U.S.C.
			 822) is amended by adding at the end the following:
					
						(g)(1)For the purpose of carrying out a grant
				program established by the Attorney General under section 2(b) of the Safe
				Prescription Drug Disposal and Education Act—
								(A)an
				ultimate user (or an individual authorized to act on behalf of the ultimate
				user) who has lawfully obtained a controlled substance in accordance with this
				title may, without being registered, deliver the controlled substance to
				another person for the purpose of disposal of the controlled substance;
				and
								(B)a person to whom such controlled
				substance is being delivered may, without being registered, receive such
				controlled substance for such purpose.
								The
				Attorney General shall issue regulations to carry out this subsection. Such
				regulations shall be consistent with the public health and safety and ensure
				the safe disposal of any controlled substances handled, delivered, received, or
				disposed under this
				subsection..
				(2)Conforming
			 AmendmentSection 308(b) of the Controlled Substances Act (21
			 U.S.C. 828(b)) is amended—
					(A)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(B)by adding at the
			 end the following:
						
							(3)the delivery or
				receipt of such a substance for the purpose of disposal by a person acting in
				accordance with section
				302(g).
							.
					(b)Prescription
			 Drug Disposal Units
				(1)Program
			 establishedThe Attorney
			 General may make grants to eligible entities to establish and operate
			 prescription drug disposal units for individuals to dispose of any prescription
			 drug that such individuals no longer need or want, or that has expired at
			 locations that the Attorney General determines are appropriate pursuant to
			 State and local requirements related to waste or hazardous waste management and
			 any regulations issued by the Food and Drug Administration.
				(2)EligibilityFor purposes of this section, an eligible
			 entity is a State, unit of local government, nonprofit organization, local
			 educational agency, Indian tribe, a Federal, State, and local governmental
			 agency, corporation, community coalition, or any combination thereof.
				(3)Use of
			 fundsAn eligible entity
			 receiving a grant under this section shall use the amounts received under such
			 grant only for each of the following purposes:
					(A)To provide for the
			 establishment, installation, replacement, maintenance, or operation of
			 prescription drug disposal units meeting the requirements of subsection
			 (e).
					(B)To hire a reverse
			 distributor (as such term is defined in section 1300.01 of title 21 of the Code
			 of Federal Regulations as of the date of the enactment of this Act), an
			 appropriate waste or hazardous waste management organization, or any other
			 appropriate entity in the State or unit of local government, to collect items
			 contained in the prescription drug disposal units funded with amounts from the
			 grant and dispose of such items.
					(4)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity shall
			 submit to the Attorney General an application at such time, in such manner, and
			 containing such information as the Attorney General may require.
				(5)Prescription
			 Drug Disposal Unit RequirementsEach prescription drug unit
			 funded with amounts from a grant under this section shall meet the following
			 requirements:
					(A)The unit shall be
			 secure against the risk of theft and access by unauthorized individuals.
					(B)The unit shall be
			 placed in a location that is easily accessible to individuals seeking to
			 dispose of prescription drugs.
					(C)The unit shall be
			 clearly and conspicuously marked with Prescription Drug Drop-Off
			 Box.
					(6)ConditionAs
			 a condition of receiving a grant under this section, an eligible entity
			 receiving a grant shall agree to comply with any rules promulgated by the
			 Attorney General regarding the safe and regular disposal of the prescription
			 drugs contained in each prescription drug disposal unit funded by amounts from
			 such grant.
				(7)Selection of
			 grant recipients
					(A)Selection
			 criteriaThe Attorney General shall issue regulations to
			 establish selection criteria for grants under this section.
					(B)Geographic
			 distribution of grantsThe
			 Attorney General shall ensure that, to the extent reasonable and practicable,
			 an equitable geographic distribution of grant awards is made that considers the
			 special needs of rural and urban communities.
					(8)Authorization of
			 appropriationsThere is authorized to be appropriated $5,000,000
			 for each of fiscal years 2011 through 2014 to carry out this section.
				3.Prescription Drug
			 Abuse Education
			(a)Public education
			 campaignThe Director of National Drug Control Policy, in
			 consultation with the Administrator of the Environmental Protection Agency,
			 shall carry out a public education and outreach campaign to increase awareness
			 of how ultimate users may lawfully and safely dispose of prescription drugs,
			 including controlled substances, through drug take-back programs and other
			 appropriate means.
			(b)Educational
			 program grants
				(1)Educational
			 programs to prevent prescription drug abuseThe Attorney General may make grants to
			 eligible entities to design and implement educational programs on the abuse of
			 the following items:
					(A)Prescription
			 drugs.
					(B)Household items
			 that may be used to have an altering effect on perception, emotion, or behavior
			 similar to that caused by the use of psychotropic drugs.
					(2)EligibilityFor purposes of this section, an eligible
			 entity is an entity described in section 2(b) of this Act.
				(3)Use of
			 fundsAn eligible entity
			 receiving a grant under this section shall use the amounts received from such
			 grant to develop and implement educational programs designed to educate
			 students in the sixth through twelfth grades and parents and legal guardians of
			 such students, on topics related to the abuse of prescription drugs, including
			 the following:
					(A)The health risks
			 and legal liability posed by the abuse of the items described in paragraphs (1)
			 and (2) of subsection (a).
					(B)The dangers posed by stealing prescription
			 drugs from other individuals.
					(C)For a parent or legal guardian, indications
			 that a student may be abusing the items described in paragraphs (1) and (2) of
			 subsection (a).
					(D)The behaviors that
			 can lead to the abuse of such items.
					(E)Available methods
			 for the safe disposal and collection of such items.
					(F)Resources
			 available for an intervention in the case of a person who has been abusing such
			 items.
					(4)ApplicationTo
			 be eligible to be selected to receive a grant under this section, an eligible
			 entity shall submit to the Attorney General an application at such time, in
			 such manner, and containing such information as the Attorney General may
			 require.
				(5)Selection of
			 grant recipients
					(A)In
			 generalIn selecting recipients for grants under this section,
			 the Attorney General shall—
						(i)consult with the
			 peer review committee established under paragraph (2);
						(ii)give priority to any eligible entity in
			 connection with an application submitted under subsection (d) that demonstrates
			 community support for the application; and
						(iii)ensure that, to the extent reasonable and
			 practical, an equitable geographic distribution of grant awards is made that
			 considers the special needs of rural and urban communities.
						(B)Peer review
			 committee
						(i)In
			 generalThe Attorney General
			 shall establish a peer review committee to review applications for a grant
			 under this section and to submit to the Attorney General recommendations on
			 which applications should be approved for a grant, which shall consist of 7
			 members appointed by the Attorney General.
						(ii)CompositionSuch
			 committee shall be composed of at least one of each of the following
			 individuals:
							(I)A
			 substance abuse counselor.
							(II)A psychological counselor.
							(III)A public health
			 official.
							(IV)A
			 physician.
							(V)A
			 community anti-drug coalition leader.
							(VI)An appopriate
			 member of a State or local law enforcement agency.
							(iii)Basic
			 payMembers of the committee shall serve without pay.
						(iv)TermsEach
			 member of the committee shall serve for two years and may serve for as many
			 successive terms as the member agrees to serve and as the Attorney General may
			 request.
						(v)VacanciesIf
			 a vacancy occurs on such committee, the Attorney General shall appoint a new
			 member in the same manner as the initial appointment was made under this
			 subsection.
						(6)Authorization of
			 appropriationsThere is authorized to be appropriated $5,000,000
			 for each of fiscal years 2011 through 2014 to carry out this section.
				
